Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/21 has been entered.
 
Status of Action/Claims
	Applicant’s amendments to the claims have been entered. Currently, claims, 1-20 are pending in this application. Claims 19-20 are new claims. Claims 2-9, and 12-15 are withdrawn. Claims 1, 10-11, 16-20 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-11, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisenwether et al. (US20120040833, from IDS).
	Applicant’s claim:
	-- A low concentrated pesticide composition comprising at least a formulation of  claim 1 and a pesticide compound in an amount ranging from 0.05 to 14 pbw, based on 100 pbw of the of the low concentrated pesticide composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 10-11, and 16, Kisenwether teaches aqueous pesticidal compositions wherein the pesticide, specifically a herbicide, more specifically glyphosate or Regarding claims 1, 10, and 19-20, Kisenwether teaches wherein the weight ratio between the betaine surfactant and the fatty acid (C1-C3) alkyl ester is greater than 0.9 because if the typical/preferred 10 pbw, most preferred 8 pbw betaine is used with the typical/preferred 8 pbw, or even the most preferred amount of 6 pbw of fatty acid then the ratio of 10/8=1.25 and the ratios of the most preferred amounts of 8pbw/6pbw = 1.33 both of which are greater than 0.9, and are greater than or equal to 1.1 and specifically fall within the claimed range of 1.1 to 3.4 that are claimed in claims 1, and 19-20 (See [0144-0149]; [0250]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Kisenwether merely does not teach an express example of the instantly claimed invention wherein the betaine, plant nutrient, fatty acid (C1-C3) alkyl ester and pesticide in the claimed concentrations. However, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the pesticidal compositions to be the claimed low concentrated formulation, wherein the pesticide, specifically herbicide, more specifically glufosinate and/or glyphosate, in concentrations/amounts of 0.05-14 parts by weight with the plant nutrient and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, the courts have found, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). In the instant case the about 15 pbw taught by Kisenweather does overlap the claimed 14 pbw because 14 is about 15 pbw.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention’s filing to form the claimed low concentrated pesticide composition because Kisenwether teaches forming pesticide compositions which comprise the same/overlapping concentrations of the same active herbicides, the same fatty acid (C1-C3) alkyl esters in the In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisenwether (US20120040833) as applied to claims 1, 10-11, 16, and 19-20 above, and further in view of Modaressi et al. (US20060264328).
Applicant’s claim:
--the low concentrated pesticide composition of claim 10, wherein the pesticide compound is contain in an amount of 0.05-12 pbw and/or 0.05 to 10 pbw, based on 100 pbw of the composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Kisenwether teaches the composition of claims 1, 10-11, 16, and 19-20 as is discussed above and incorporated herein.

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	Kisenwether does not specifically teach wherein the concentration of the pesticide is 0.05-12 pbw and/or 0.05 to 10 pbw as is now instantly claimed. However, they do teach wherein the concentration of pesticide is about 15 pbw which is very close to the claimed 12 pbw. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, e.g. in the instant case the compound will still function as a pesticide. However, these deficiencies in Kisenwether are addressed by Modaressi.
	Modaressi teaches pesticidal compositions which comprise greater than or equal to about 0.006 parts by weight of a betaine surfactant, greater than or equal to 0.02 parts by weight of a humectant, an effective amount of a pesticide, specifically amounts of about 10 parts by weight or greater which reads on the instantly claimed ranges of 0.05 to 12 pbw and 0.05-10 pbw instantly claimed and Modaressi further teaches wherein the composition can comprise fatty acid esters, and wherein the effective amount can be determined by one of ordinary skill in the art because they teach that the effective amount is the relative amount of the pesticide in a pesticidal composition that is effective to control a target pest, e.g. a target plant, fungus or insect, when the pesiticide is applied at a given rate, and specifically teaches a composition which employs even lower concentrations of glyphosate, e.g. from 0.1 to about 5 pbw based 100 pbw of the composition of glyphosate and wherein the composition can further comprise fertilizers (See entire document; abstract; [0034-0036]; [0038-0039]; [0041-0044]; [0031]; [0049]; etc.) Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of pesticide, specifically glyphosate or glufosinate herbicide in the composition of Kisenwether to be the instantly claimed amounts because it was known in the art to optimize the amounts of active agents in order to determine the most effective amount, especially since the 

Response to Arguments/Remarks
	Applicant’s amendments to the claims, new claims and arguments have been fully considered, but were not persuasive at this time. Applicant’s arguments insofar as they pertain to the revised grounds of rejection are presented herein.
	Applicants argue that it would not have been obvious to change the concentration of pesticide in Kisenweather to achieve the instantly claimed formulation. The examiner respectfully disagrees because for instance claim 1 does not even require any pesticide of any kind in any amount, and as such all amounts read on the instant claims. Further, with respect to claim 10, Kisenweather teaches overlapping amounts and ratios of all of applicant’s claimed components including when they state that their composition can comprise about 15 pbw of pesticide because about 15 pbw would include the 14 pbw that are instantly claimed and it is known, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). In the instant case, contrary to applicant’s arguments and assertions, the about 15 pbw pesticide taught by Kisenweather does overlap the claimed 14 pbw of pesticide because 14 is about 15 pbw. Thus, whether or not the prior art calls their formulation a concentrate and the instant composition is called a low concentrated formulation the amounts of pesticide in the formulation overlap and as such Kisenweather which teaches overlapping amounts of all of Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). Thus, contrary to applicants arguments/assertions Kisenweather teaching about 15 pbw pesticide and overlapping amounts of all of the other claimed compounds, and overlapping ratios of those components does still read on and render obvious the instantly claimed composition, especially since claim 1 does not even limit the amount or presence of pesticides as it is currently written. Further, the examiner points out that this is an obviousness rejection and not an anticipatory rejection and Kisenweather does not need to specifically exemplify applicant’s compositions.
	Applicants then claim that there is no rationale or underpinning as for why applicants would optimize the amounts of the compositions of Kisenweather to read on the claimed ranges of pesticide. The examiner respectfully first points out that Kisenweather already teaches about 15 pbw of pesticide and overlapping amounts and ratios of all of applicant’s other claimed components as is discussed above. As such, Kisenweather already teaches the composition of claims 1, 10-11, 16, and 19-20 as is discussed above and one of ordinary skill in the art would be motivated to form the claimed composition when looking to Kisenweather In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further the most preferred amounts of betaine are 8 pbw in Kisenweather (See [0147]) and the most preferred amounts of fatty acid alkyl ester are 6 pbw in Kisenweather (See [0146]) and the ratio of these most preferred amounts 8/6 is 1.33 which falls within all of applicant’s claimed ratios and as such would also obviously already be achieving the argued superior homogeneity and stability as this is a property of these claimed components in the claimed ratios as is asserted by applicants, especially since it is known that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
 	Applicants then argue against rejection over Kisenweather in view of Modaressi. They argue that the examiner does not explain why it would be obvious to optimize the amounts in Kisenweather to lower ranges instantly claimed. The examiner respectfully disagrees because Modaressi teaches pesticidal compositions which comprise greater than or equal to about 0.006 parts by weight of a betaine surfactant, greater than or equal to 0.02 parts by weight of a humectant, an effective amount of a pesticide, specifically amounts of about 10 parts by weight or greater which reads on the instantly claimed ranges of 0.05 to 12 pbw and 0.05-10 pbw 

Conclusion
	Claims 1, 10-11, 16-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616